Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						
Detailed Action

Status of Claims
	Claims 43 and 54 were elected in response to a restriction requirement, without traverse. Claims 35-52 are withdrawn and claims 55-72 are new. Claim 53 is amended. Claims 53-72 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 53 recites receiving an odds selection but the specification does not support this limitation. The specification has been reviewed for this limitation and the examiner finds that the closest examples of such a selection are represented by figures 6 and 7 and the associated written description concerning short and long positions. The examiner finds no correlation between the claimed limitation and the written description. Claims 55 and 65 are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites receiving an odds selection but it is unclear what is meant by an odds selection and the specification is silent regarding this feature.
Claim 53 recites time-varying odds but it is unclear what is meant by this limitation and the specification does not clarify the meaning either by definition or example. The specification merely recites that S varies over a predetermined time bounded by an expiry T.
Claims 55 and 65 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 53-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, before . 
	The abstract idea is  mental process including an evaluation because an outcome is being determined based on inputs.
 	This judicial exception is not integrated into a practical application because the additional limitations. The claims recite a network interface, a graphical display/interface, buttons, and a server, all of which indicate adding the words “apply it” to the abstract idea.  The claims also additionally recite selection activity including selecting odds, a bet, a buy and a sell selection which are merely inputs for the determination of a settlement and are thus considered insignificant extra-solution activity because they are data-gathering steps. 
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the considerations of step 2A above apply to step 2B here. Additionally, the insignificant extra-solution activity/data gathering steps do not gather data in any unconventional way since the claims use the internet to gather data per Symantec and therefore do not provide an inventive concept.
	The dependent claims merely narrow the abstract idea or add additional insignificant extra-solution activity. As a whole and in combination the claims recite an abstract idea without significantly more.
















Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William E. Rankins whose telephone number is 571-270-3465.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694